EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen M. Hertzler (Reg. No. 58,247) on 11/24/2021-11/30/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 11/10/2021):
Claim 1.  Lines 15-16 (‘categorize’ limitation).  After, “type, size, shape of material components,” and before “presence of a nucleus” please strike the language - - “and” - - and add the replacement language - - “or” - - so it reads in a manner similar to that categoriz[ation] limitation of claim 23:
	“categorize the extracted material component images by predetermined category, the category being at least one of type, size, shape of material components, or presence of a nucleus;”

Claim 4.  Lines 1-2.  After, “The information processing device of claim 1, wherein:” and before “of the categories is designated as at least one of ...” please strike the language - - “each” - - and add the replacement language “at least one of” - - so it reads:
	“The information processing device of claim 1, wherein:
At least one of the categories is designated as at least one of a main category item or a sub-category item that is a subdivision of the main category item; and”

Claim 22.  Please amend claim 22 to read as it did prior to the 11/10/2021 amendment, replacing those three instances of amendment from the language “a” to “the”, back again to “a”.  More specifically, replacing language “the” preceding each of “flow cell configured”, “sample fluid containing” and “plurality of types of material components”, with the language “a” - - so it reads:
“a flow cell configured to allow a sheath fluid and a sample fluid containing a plurality of types of material components to flow through;”


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.  Claims 1-23 are currently pending in U.S. Patent Application No. 16/677,896.


Response to Arguments/Remarks



Allowable Subject Matter and Reasons for Allowance
Claims 1-23 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention.  References of record fail to teach/suggest the claimed invention as a whole and to include in particular:
“display the categorized material component images as a single image list of material component images;
receive a first operator instruction to select a movement destination category into which an operator wishes to re-categorize a material component image from within the single image list;
subsequently display a first image list and a second image list at the same time, the first image list comprising the material component images that have not been re-categorized, including the material component image that the operator wishes to re-categorize, the second image list corresponding to the selected movement destination category;
receive a second operator instruction to select the material component image in the first image list that the operator wishes to re-categorize; and
move the selected material component image from the first image list to the second image list, thereby causing the selected material component image to be recategorized as being in the movement destination category.”

Claims 13-21 remain allowable for those reasons as identified in pages 16-17 of the Final Rejection mailed 08/11/2021, in addition/similar to those identified herein.  Applicant's invention as claimed facilitates an improved/accurate re-categorization by providing the user/practitioner a display appropriate/suitable for re-categorization processing and less prone to errors resultant from incorrect user operation/input.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669